Donlon, Judge:
This appeal for reappraisement has been submitted for decision on the following stipulation of the parties:
It is stipulated and agreed, subject to the approval of the Court, that at the time of exportation of the merchandise involved herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States at the following prices:
Seven ounce White Meat Tuna at $8.77 per carton, net, packed. Sixty-six and a half (66%) ounce White Meat Tuna at $9.28 per carton, net, packed.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation thereof.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
Accepting this stipulation as a statement of fact, I find and bold tbat export value, as defined in section 402(d) of the Tariff Act of 1930, is the proper basis for determination of value of tbe merchandise herein, and that such value, for the entry white meat tuna in 7-ounce tins, is $8.77 per carton, net, packed, and for the entry white meat tuna in 66%-ounce tins, such value is $9.28 per carton, net, packed.
Judgment will be entered accordingly.